Citation Nr: 1438498	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-26 606A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 20 percent for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the hearing loss claim and granted service connection for diabetes mellitus with an initial 20-percent rating, effective in October 2009.

The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran's current hearing loss is not the result of a disease or injury in active service.

2.  The Veteran's type 2 diabetes mellitus is manifested by the need for an oral agent, insulin, and restricted diet.  Restriction of activities is not required.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2013).

2.  The requirements for an initial rating higher than 20 percent for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.119, Diagnostic Code (DC) 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  Prior to issuance of the rating decision appealed, a November 2009 AOJ letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there are additional records to obtain.  Service treatment records and private and VA records related to the Veteran's disabilities are in the claims file.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court Of Appeals For Veterans Claims has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In his several written submissions, the Veteran asserts his currently diagnosed bilateral hearing loss is due to in-service noise exposure, to include his exposure to the noise exposure or trauma inherent to combat operations in Vietnam.  The Veteran served a tour in Vietnam where he reports he was exposed to both small arms and artillery fire.  

He also asserts that he did not undergo a physical examination prior to his separation from active service.  Service treatment records do include the report of a physical examination for separation from service.  On his December 1968 Report of Medical History, he specifically denied any history or complaints related to hearing loss.  The December 1968 Report of Medical Examination For Separation includes specific audiometer results showing the Veteran's hearing was normal and essentially the same as when he entered service.

The Veteran's January 1967 Report of Medical Examination For Induction reflects his hearing was as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
15
15
0

5
LEFT
15
5
5

15

At his December 1968 examination prior to separation, the Veteran's hearing was as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
-5
5
5
10

The Veteran also signed a December 1968 document wherein he certified his physical examination for separation was conducted more than three business days prior to his separation, and there had been no changes in his health since the examination.

The Veteran was afforded a VA examination in July 2013.  The examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran's audio examination revealed his hearing to be as follows:






HERTZ


500
1000
2000
3000
4000
RIGHT
20
25
25
40
50
LEFT
25
30
35
55
55

Speech discrimination was 92 percent in each ear.  The examiner noted the test results were valid for rating purposes.  The acoustic immittance and ipsilateral and contralateral acoustic reflexes were normal in each ear.  The examiner diagnosed a sensorineural hearing loss in each ear.

The examiner specifically noted the Veteran's report his military duties and found a high probability of in-service noise exposure as reported.  The examiner noted; however, that the Veteran's exit examination showed normal hearing in both ears.  In light of this fact, the examiner opined there was no basis to conclude the Veteran's current hearing loss is causally related to his active service.  The examiner noted a 2006 study by the Institute of Medicine, which was based on current understanding of auditory physiology, concluded hearing loss from noise injuries occur almost immediately following exposure.  Thus, there is no scientific basis to conclude permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.

The examiner's opinion is deemed highly probative as it was based on a complete and accurate history; was definitive and was supported by a clear rationale based on the current state of medical knowledge.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

The Veteran has taken issue with the accuracy of the report that he underwent a medical examination at service separation.  His report is competent and relevant; but is contradicted by the specific report of a hearing examination in the claims folder.  It does not seem plausible that service personnel would have invented these test results.  Given the existence of an examination report in the record, the Veteran's contention is of less probative weight than the examiner's reading of the evidence.

The Veteran is competent to identify and report a decrease in hearing acuity.  See 38 C.F.R. § 3.159(a)(2).  He has not; however, actually reported any hearing loss in service or in the years immediately after service.  In his 2009 claims for service connection, he reported that hearing loss had its onset in 1981.  There is no other evidence of hearing loss in service or for many years thereafter.  The evidence is thus against finding a continuity of symptomatology.

The private treatment records in the claims file note no reported history of hearing loss prior to approximately 2005.  The private audio examination reports note the diagnosed sensorineural hearing loss many years after service; but do not address etiology.  Hence, there is no basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  

Again, hearing loss is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  However, the evidence here does not support such a finding.   
Indeed, directly relevant to whether he was experiencing decreased hearing, the Veteran denied any ear trouble in the contemporaneous report of medical history.  Moreover, while he separated from service in 1969, he did not raise a claim of service connection for hearing loss until many decades later.  For these reasons then, continuity of symptomatology is not established either by the documented treatment reports or the Veteran's own statements.  Thus, the Board finds the preponderance of the evidence is also against the claim on a direct basis.  38 C.F.R. § 3.303.

The Veteran has reported trauma in combat in Vietnam.  The Veteran's reports of combat exposure are credible; and his exposure to noise in combat is presumed to have occurred.  38 U.S.C.A. § 1154(b).  Evidence of a nexus between the trauma and the current hearing loss is still required.  Wade v. West, 11 Vet. App. 302 (1998); cf. Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012)(applying the combat presumption to in-service injuries immediately following combat trauma).  In the instant case, the combat presumption could not serve to link current hearing loss to in-service trauma.

The Veteran has also related that immediately upon his return from service in Vietnam he had an earache and his father removed a "spider in a cocoon" from one of his ears.  The Veteran lacks the medical expertise to link this incident to bilateral hearing loss identified many years later and there is no other evidence linking the incident to his current disability.

Ultimately the preponderance of the evidence is against a nexus between current hearing loss and service.  As such, the claim must be denied.  38 U.S.C.A. § 5107(b).




Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their entire history.  Id.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times during the initial rating period the Veteran's diabetes may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

A 20-percent rating is provided for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100- percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The April 2010 rating decision reflects the AOJ assigned the Veteran's initial rating on the basis of his private and VA outpatient records.  The former noted the Veteran's diabetes was diagnosed several years prior to his filing for VA compensation, and that the disease was controlled by an oral agent, with insulin added later, and a restricted diet.  There were no notations the Veteran's providers recommended restriction of activities to help control his diabetes.

The Veteran was afforded a VA examination for diabetes in July 2013.  The examiner reported reviewing the claims file as part of the examination.  The examiner noted the Veteran's diagnosis in 1970.  Currently, the Veteran's diabetes was controlled by restricted diet, oral a hypoglycemic agent, and one injection of insulin per day.  The examiner specifically noted regulation of activities was not recommended to control the Veteran's diabetes.  

Further, the examiner noted the Veteran visited his diabetic health care provider less than twice a month.  The Veteran denied any episodes of ketoacidosis or hypoglycemia that required hospitalization.  Neither had the Veteran experienced any weight loss or progressive loss of strength due to his diabetes.

The criteria for the 40 percent rating are worded in the conjunctive, hence that rating is warranted if each element, including regulation of activities.  Regulation of activities. Camacho v. Nicholson, 21 Vet App 360 (2007).  Medical evidence is required to show regulation of activities.  The VA examination shows that regulation of activities is not medically indicated and the treatment records do not contradict the examiner's opinion.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent. 38 C.F.R. §§ 4.1, 4.10, 4.119, DC 7913.

A July 2011 rating decision granted service connection for peripheral neuropathy of each lower extremity as due to diabetes mellitus and rated it at 10 percent for each lower extremity.  A March 2013 rating decision increased it to 40 percent for each lower extremity.  The Board also notes it is the Veteran's peripheral neuropathy that has restricted his ability to walk and stand due to the pain and other symptoms.  That is reflected in the assigned rating for that disability.

As discussed above, the rating criteria describe the Veteran's diabetes and its associated symptomatology and their level of severity.  Hence, the Board finds the rating code anticipates the Veteran's diabetes and its associated disabilities.  This means the Veteran's disability picture for his diabetes is not exceptional.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); see generally Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran is in receipt of a combined 100 percent rating for his service connected disabilities; and a combined extraschedular rating would not be warranted during that period.  See Johnson v. McDonald, (finding that a combined extraschedular rating is a gap filler between the schedular combined rating and a total rating).  Prior to that time there was no indication of factors outside the rating schedule causing exceptional manifestations.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating higher than 20 percent for type 2 diabetes mellitus is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


